Case 20-20425-GLT        Doc 161    Filed 06/03/20 Entered 06/03/20 14:45:06       Desc Main
                                   Document      Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 VIDEOMINING CORPORATION,                         Bankruptcy No. 20-20425-GLT

               Debtor.                            Chapter 11

 ONMYODO, LLC,                                    Document No.:

               Movants,                           Related to Doc. No. 160

        vs.                                       Hearing Date and Time:
                                                  July 17, 2020 at 10:00 a.m.
 NO RESPONDENT.

  NOTICE OF TELEPHONIC HEARING AND RESPONSE DEADLINE REGARDING
 SECOND APPLICATION OF ONMYODO, LLC FOR INTERIM COMPENSATION AND
    REIMBURSEMENT OF EXPENSES AS FINANCIAL CONSULTANT TO THE
     DEBTOR FOR THE PERIOD OF MAY 1, 2020 THROUGH MAY 31, 2020

 TO THE RESPONDENTS:

       You are hereby notified that the Movant seeks an order affecting your rights or
 property.

        You are further instructed to file with the Clerk and serve upon the undersigned
 attorney for Movant a response to the Motion by no later than June 22, 2020, (i.e.,
 seventeen (17) days after the date of service below), in accordance with the Federal
 Rules of Bankruptcy Procedure, the Local Rules of this Court, and the general procedures
 of the presiding judge as found on the Court’s webpage at www.pawb.uscourts.gov. If
 you fail to timely file and serve a written response, an order granting the relief requested
 in the Motion may be entered and the hearing may not be held. Please refer to the
 calendar posted on the Court’s webpage to verify if a default order was signed or if the
 hearing will go forward as scheduled.

        You should take this Notice and the Motion to a lawyer at once.

         A telephonic hearing will be held on July 17, 2020 at 10:00 a.m. before Judge
 Gregory L. Taddonio. Parties wishing to appear telephonically must register (and pay the
 regular charge) with CourtCall at www.CourtCall.com or at (866) 582-6878 no later than
 twenty-four (24) hours prior to the scheduled hearing. All counsel and parties participating
 telephonically shall comply with Judge Taddonio’s Modified Telephonic Procedures
 (effective March 13, 2020), which can be found at www.pawb.uscourts.gov/procedures-
 2.
Case 20-20425-GLT     Doc 161     Filed 06/03/20 Entered 06/03/20 14:45:06   Desc Main
                                 Document      Page 2 of 2



       Only a limited time of ten (10) minutes is being provided on the calendar. No
 witnesses will be heard. If there is an issue of fact, an evidentiary hearing will be
 scheduled by the Court for a later date.



 Date of Service: June 3, 2020           /s/ Robert O Lampl
                                         ROBERT O LAMPL
                                         PA I.D. #19809
                                         JOHN P. LACHER
                                         PA I.D. # 62297
                                         RYAN J. COONEY
                                         PA I.D. #319213
                                         SY O. LAMPL
                                         PA I.D. #324741
                                         ALEXANDER L. HOLMQUIST
                                         PA I.D. #314159
                                         Counsel for the Debtor
                                         223 Fourth Avenue, 4th Floor
                                         Pittsburgh, PA 15222
                                         (412) 392-0330 (phone)
                                         (412) 392-0335 (facsimile)
                                         Email: rlampl@lampllaw.com
